Case 19-13273-VFP        Doc 565    Filed 10/08/20 Entered 10/08/20 10:21:08           Desc Main
                                   Document      Page 1 of 3



  UNITED STATES BANKRUPTCY COURT
  FOR THE DISTRICT OF NEW JERSEY
  Caption in Compliance with D.N.J. LBR 9004-2(c)

  RABINOWITZ, LUBETKIN & TULLY, LLC
  293 Eisenhower Parkway, Suite 100
  Livingston, NJ 07039
  (973) 597-9100
  Jonathan I. Rabinowitz
  Barry J. Roy
  Counsel for Jeffrey A. Lester, Chapter 7 Trustee

  In re:                                                Case No. 19-13273 (VFP)

  IMMUNE PHARMACEUTICALS INC., et al.,                  Chapter 7

                               Debtors.                 Jointly Administered


                             NOTICE OF MOTION FOR ORDER
                   AUTHORIZING THE CHAPTER 7 TRUSTEE TO SELL
                    CERTAIN OF THE DEBTORS’ REMAINING ASSETS
            FREE AND CLEAR OF LIENS, CLAIMS AND INTERESTS PURSUANT
           TO 11 U.S.C. § 363(b) AND (f) AND TO ASSUME AND ASSIGN CERTAIN
               EXECUTORY CONTRACTS PURSUANT TO 11 U.S.C. § 365(f)

           PLEASE TAKE NOTICE that on ______________, 2020, at _________ __.m. or as

 soon thereafter as counsel may be heard, Jeffrey A. Lester, Chapter 7 Trustee (the “Trustee”) for

 Immune Pharmaceuticals, Inc. (“Immune Inc.”), Immune Pharmaceuticals, Ltd. (“Immune

 Ltd.”), Cytovia, Inc. (“Cytovia”), Immune Oncology Pharmaceuticals, Inc. (“Oncology”),

 Maxim Pharmaceuticals, Inc. (“Maxim”), and Immune Pharmaceuticals USA Corp. (“USA,”

 collectively with the foregoing, the “Debtors”), by and through his counsel, Rabinowitz,

 Lubetkin & Tully, LLC, shall move before the Honorable Vincent F. Papalia, United States

 Bankruptcy Judge, at the United States Bankruptcy Court, MLK Jr. Federal Building, Courtroom

 3B, 50 Walnut Street, Newark, New Jersey 07102, for an order authorizing the sale of certain of
Case 19-13273-VFP         Doc 565     Filed 10/08/20 Entered 10/08/20 10:21:08              Desc Main
                                     Document      Page 2 of 3



 the Debtors’ remaining assets pursuant to 11 U.S.C. § 363(b) and (f) and to assume and assign

 certain executory contracts pursuant to 11 U.S.C. § 365(f).

        PLEASE TAKE FURTHER NOTICE that in support of the Trustee’s Motion, the

 undersigned shall rely on the Application and proposed form of order submitted simultaneously

 herewith.

        PLEASE TAKE FURTHER NOTICE that pursuant to D.N.J. LBR 9013-2, no brief is

 being submitted as the relief requested by the Trustee is fact sensitive and the relevant facts and

 law are fully set forth in the supporting Application. Nonetheless, the Trustee reserves the right

 to submit a memorandum of law subsequent hereto if necessary.

        PLEASE TAKE FURTHER NOTICE that oral argument is waived pursuant to D.N.J.

 LBR 9013-1(f) unless a timely objection is filed.

        PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief requested by

 the Trustee shall: (i) be in writing; (ii) specify with particularity the basis of such objection; and

 (iii) be filed with the Clerk of the Bankruptcy Court, and simultaneously served on counsel for

 the Trustee, Rabinowitz, Lubetkin & Tully, LLC, 293 Eisenhower Parkway, Suite 100,

 Livingston, New Jersey 07039 (Attention: Jonathan I. Rabinowitz, Esq.). Objections shall be

 filed and served as ordered by the Court.

        PLEASE TAKE FURTHER NOTICE that unless an objection is timely filed and

 served, the motion shall be deemed uncontested in accordance with D.N.J. LBR 9013-1(a) and

 the relief may be granted without a hearing.




                                                   2
Case 19-13273-VFP                Doc 565       Filed 10/08/20 Entered 10/08/20 10:21:08             Desc Main
                                              Document      Page 3 of 3



                                                            RABINOWITZ, LUBETKIN & TULLY, LLC
                                                            Counsel for Jeffrey A. Lester, Chapter 7 Trustee



                                                            By:        /s/ Jonathan I. Rabinowitz
                                                                       JONATHAN I. RABINOWITZ

 Dated: October 8, 2020




 F:\Client_Files\A-M\Immune Pharmaceuticals\SaleMotion - NOM.doc




                                                                   3
